CONCURRING Opinion.
Fenner. J.
I concur in the decree herein on the last ground stated in the opinion just read.
I also concur in the legal correctness of the additional propositions stated in the opinion, which should have been added to the charge of the judge, had they been asked by counsel of the accused. But I am *1102not prepared to say — in the absence oí any refusal by the judge to charge those additional propositions, and of any objection on the trial— that the charge, in the general terms in which it is given, is so exclusive, either in idea or expression, of such propositions as to justify the remanding of the cause on that ground alone.
To justify such remanding; charges, not,objected to when given, must either affirmatively state the law erroneously, or, if correct as far as they go but incomplete because they do not go far enough, they must be so inconsistent with the additions which might have been required, as to be equivalent, by implication, to a rejection of the latter.
I do not find such to be the case here, but think the court might, and probably would, have added the points referred to, if its attention had been called to them, without the necessity of altering a word in the charge as given.
Ex parte F. A. Schaefer, Esq., Applying to be Examined for License to Practice Law in the Courts of Louisiana.
Section 113, !Rev. Sta., -which, provides for the manner in -which attorneys from other States shall he licensed to practice in the Courts of Louisiana, is still in force and not repealed hy Act Ko. 136 of 1877.
The opinion of the Court was delivered by
Fenner, J.
The applicant, presenting licenses granted him by competent authority to practice in the highest courts of record of both the States of Ohio and Texas, together with proper testimonials of character, prays to be examined on the laws of Louisiana, and, if found qualified, to be licensed to practice in any and all the courts of this State.
Question having arisen as to whether the provisions of Act No. 136 of 1877, requiring all candidates presenting themselves before the Supreme Court for admission to the bar to produce evidence of having studied law for two years, under the direction of a competent attorney and counsellor-at-law of this State, and repealing all laws in conflict therewith, do not repeal section 113 of the Revised Statutes, and apply to duly licensed attorneys from other States as well as to all other candidates, we deem it advisable, for the guidance of all interested, to determine the question.
At the time when this statute was passed there were in force two sections of the Revised Statutes on this subject, (section 114 having been previously repealed), viz : Section 112, which provided for the granting of licenses by the Supreme Court, and which covered the cases, first, of graduates of the law department of the University of Louisiana; *1103second, licensed lawyers o£ other States third, graduates of law schools or colleges of other States fourth, applicants found qualified after examination by the Supreme Court. As to all these classes, except the second, the Supreme Court was the only authority competent to grant licenses, and it was necessary that they should present themselves before that Court.
But by section 113, it was provided that “ any person having been licensed to practice law in the Superior Court of any of the States of this Union, on the presentation of said license to any one of the judges of the Supreme Court, or any two of the judges of the District Courts, with evidence of good moral character, who, after being duly examined by such judge or judges on. the laws of Louisiana, and found qualified, shall be, by said judge or judges, licensed to practice, etc.”
Thus it appears that there existed two classes of applicants, one of persons who must apply to the Supreme' Court and could not be licensed by any other authority, the other of persons who were not required to apply to the Supreme Court, but could be otherwise licensed. The statute of 1877, by its terms, applied only to candidates presenting themselves before the Supreme Court for admission to the bar, and did •not refer or apply to candidates who were not required to present themselves to that court, but could be licensed by other authority. It only repealed conflicting laws, and left section 113 of the Revised Statutes in full force. The applicant, therefore, may, at his option, apply for examination and license either to any judge of this Court, or to any two judges of the District Court, or since the five judges of this Court may •certainly do what any single one could do, he may present himself for examination before the whole bench of this Court, and, if found qualified, we will all sign his license.